Name: Council Regulation (EEC) No 483/86 of 25 February 1986 fixing the level of quantitative restrictions in Spain for certain fruit and vegetables coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: plant product;  Europe;  international trade
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/7 COUNCIL REGULATION (EEC) No 483/86 of 25 February 1986 fixing the level of quantitative restrictions in Spain for certain fruit and vegetables coming from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Article 137 of the Act of Accession , the Kingdom of Spain is authorized until 31 December 1989 to maintain quantitative restrictions , in the form of quotas , on imports of certain fruit and vegetables from the Community as constituted on 31 December 1985 and whereas certain additional restrictions may be applied in respect of certain periods ; Whereas paragraph 3 (b) of the said Article specifies that the initial quota for each product for 1986 must be fixed either at 3 % of the average of Spanish annual production over the last three years before accession for which statistics are available or at the average of Spanish imports over the last three years before accession for which statistics are available , if the latter criterion results in a greater volume ; Whereas , in the light of the statistics at present available , the quotas should be based on the first of the two criteria referred to above ; Whereas the quota applicable from 1 March to 31 December 1986 must be equal to the initial quota , less one-sixth , HAS ADOPTED THIS REGULATION : Article 1 1 . The volumes of the initial quotas that the Kingdom of Spain may, pursuant to Article 137 of the Act of Accession , apply to the import of products appearing in Annex I coming from the Community as constituted on 31 December 1985 shall be fixed in the Annex in respect of each product. From 1 March to 31 December 1986 , these volumes shall be reduced by one sixth . 2 . Within the framework of the quotas referred to in paragraph 1 the Spanish authorities shall , during the periods mentioned in Annex II , limit imports of the products concerned to the quantities specified in the said Annex in respect of each product. Article 2 Detailed rules for the application of the quota system referred to in Article 137 of the Act of Accession shall , where required, be adopted in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables (')., as last amended by Regulation (EEC) No 3768 / 85 (2). Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS O OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 2) OJ No L 362 , 31 . 12 . 1985 , p . 8 . No L 54/ 8 Official Journal of the European Communities 1 . 3 . 86 ANNEX I CCT heading Nfo Description Initial quota for 1986 (tonnes) 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers 6 489 G. Carrots , turnips , salad beetroot , salsify , celeriac, radishes and similar edible roots : ex II . Carrots and turnips  Carrots 3 981 ex H. Onions , shallots and garlic :  Onions 29 913  Garlic 5 660 M. Tomatoes 60 112 08.02 Citrus fruit , fresh or dried A. Oranges 51 926 B. Mandarins (including tangerines and satsumas), Clementines , wilkings and other similar citrus hybrids : II . Other :  Mandarins (including tangerines and satsumas) 13 681 C. Lemons 14 078 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes 15 278 08.06 Apples , pears and quinces , fresh : A. Apples 29 495 B. Pears 15 083 08.07 Stone fruit, fresh : A. Apricots 4 857 ex B. Peaches , including nectarines  Peaches 13 945 1 . 3 . 86 Official Journal of the European Communities No L 54/9 ANNEX II CCT heading No Description Quota(tonnes) 08.06 Apples , pears and quinces , fresh : A. Apples : ex I. Cider apples in bulk from 16 September to 15 December  From 16 September to 30 November 187 II . Other : ex a) From 1 August to 31 December  From 1 September to 30 November 3 687 B. Pears : ex I. Perry pears in bulk from 1 August to 31 December  From 1 August to 16 December \ II . Other : \ c) From 16.July to 31 July I ¢ 3 142 ex d) From 1 August to 31 December : l  From 1 August to 16 December 08.07 Stone fruit, fresh : ex A. Apricots :  From 1 May to 31 July 731 ex B. Peaches , including nectarines :  Peaches from 15 June to 15 September 2 985